 In the Matter of HARDY METAL SPECIALTIES, INC., AND PLASTIC SPECIAL-TIES,INC.andLOCAL I224,UNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA,C.I.O.Case No. R-2835.Decided August 19, 1941.1Jurisdiction:ornament and novelty manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; contract shortly to expire, no bar to ;election necessary.Unit Appropriate for CollectiveBargaining:all production employees of bothCompanies, excluding clerical and supervisory employees ; agreement as to.Mr. Martin I. Rose,for the Board.Mr. Milton Leonard,of Brooklyn, N. Y., for the Companies.Mr. Frank Scheirer, by Miss Rose Roemer,of New York City, forthe C. 1. 0.Mr. Elias Lieberman,of New York City, for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 27, 1941, Local 1224, United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the C. I. 0., filed with theRegional Director for the Second Region (New York City) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of Hardy Metal Specialties, Inc., andPlastic- Specialties, -Inc.,New York City, herein collectively calledthe Companies, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, herein called the Act.On July 21, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.34 N. L. R. B., No. 71.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 28, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Companies, the C. I. 0., andPlastic Button & Novelty Workers Union, Local 132, InternationalLadies. Garment Workers Union, affiliated with the American Federa-tion of Labor, herein called the A. F. of L., a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on August 4,1941, at New YorkCity, before Peter F. Ward, the Trial Examiner duly designated bythe Chief Trial Examiner.All parties were represented by, counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.During the course of thehearing, the A. F. of L. moved that the Board dismiss the petitionon the ground that no question had arisen concerning the representa-tion of employees of the Companies.The Trial Examiner reservedruling on this motion for the Board.For reasons which appear inSection III below, the motion is denied.During the course of thehearing, the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESHardy Metal Specialties, Inc., is engaged in the manufacture,sale, and distribution of steel frames for ladies' handbags, catalinornaments, and related products.Plastic Specialties, Inc., is en-gaged in the manufacture, sale, and distribution of buttons, novel-ties, and related products.They are both New York corporationsand have their principal office and place of business at the same plantin New York City. The officers and directors of Hardy Metal Spe-cialties, Inc., serve as officers or directors of Plastic Specialties, Inc.Milton Leonard, voting trustee, holds all outstanding stock of bothcorporations.During the 6 months' period ending August 1, 1941, Hardy MetalSpecialties, Inc., used raw materials consisting principally of catalinand steel, about 20 per cent of which, valued at about $18,000,'wereshipped to the plant from places outside the State of New York. Dur-ing the same period, finished products, valued at $3,500, constitutingabout 1 per cent of the total value of the products finished at theplant, were shipped to places outside the State of New York. HARDY METAL SPECIALTIES, INC.493During the same period, Plastic Specialties, Inc., used raw mate-rials consisting principally of catalin and galalith, about 10 per centof which, valued at about $8,200, were shipped to the plant fromplaces outside the State of New York.During the same period,finished products, valued at about $2,000, constituting about .004per cent of the total value of the products finished at the plant, wereshipped to places outside the State of New York.II.THE ORGANIZATIONS INVOLVEDLocal 1224, United Electrical, Radio & Machine Workers of Amer-ica, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Companies.Plastic Button & Novelty Workers Union, Local 132, InternationalLadies Garment Workers Union, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Companies.III.THE QUESTION CONCERNING REPRESENTATIONIn August 1940 the C. I. O. began organizing the Companies'employees and conferred with the Companies' representatives for thepurpose of securing an agreement.The Companies questioned theC. I. O.'s majority and informed the C. I. O. that the A. F. of L.was also negotiating for the same employees.On November 1, 1940,the A. F. of L. filed a petition for investigation and certification.On November 11, 1940, while such petition was pending, the A. F.of L. and the Companies entered into a closed-shop agreement, ter-minating August 21, 1941.'On March 26, 1941, the C. I. O. and the A. F. of L., agreed tosubmit to arbitration the advisability of holding an election to deter-mine the choice of the Companies' employees for a. bargaining agent.On April 16, 1941, the arbitrator issued his award, finding that noelection should be held at that time in view of the fact that thecontract between the A. F. of L. and the Companies would expirewithin a few months. The petition filed by the A. F. of L. onNovember 1, 1940, was deemed adjusted by such award.On May27, 1941, the C. I. O. filed the petition for investigation in this pro-ceeding.The contract between the A. F. of L. and the Companies,which will terminate August 21, 1941, constitutes no bar to thisproceeding.A statement prepared by the Regional Director and other evidenceadduced at the hearing disclose that the C. I. O. and the A. F. of L. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDeach represents a substantial number of employees in the appropri-ate unit.'We find that a question has arisen concerning the representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesdescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree, and we find, that all production employees ofboth Companies, excluding clerical and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining.We further find that said unit will insure to employees of the Com-panies the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.1The C. I. O. submittedto the Regional Director two petitions.The first petition, cir-culated inOctober 1940,bears 81 signatures,42 of whichare names of employees on theCompanies'pay rollsof July 30, 1941.This petitionrecites that the signers authorizedthe C. I O. torepresent them and to take necessary action to recover back wages due theundersigned under theFair LaborStandardsAct.The secondpetition, circulated inDecember 1940. bears 54 signatures,37 of whichare names of employees on the Companies'pay rollsof July 30, 1941.Thispetition recites that the signers were forced to acceptmembershipin the A. F. of L. by reasonof the closed-shop agreement,that theypreferredto be membersof the C. I. 0 , and that theypetitionedthe Boardto declarethe contractbetween theCompanies and the A F.of L. nulland void andto designatethe C. I. O. astheir bargaining agent.At Ithe hearing the C. I O. submitted to the TrialExaminer117 authorization cards,45 of whichbear signaturesof employees on the Companies' pay rolls of July 30, 1941.Such pay rolls lista total of 2i 1 productionemployees.As a result of his check, theTrial Examiner stated that a substantial number of employees of both Companies haddesignatedthe C. I. O. torepresentthem.The A. F. of L. movedto strike this statementon the groundthat the cardsexaminedby the TrialExaminer were for the most part datedduring the fall of 1940 and did not indicate a present desire on the part of such employeesto be representedby the C.I.Q. since a later petition offered bythe A. F. ofL., repudiatedsuch designation.The TrialExaminer reserved ruling on this motion for the Board.The motion is denied.Arepresentativeof the C.I.O. testifiedthat the C.I.O. had nodues-paying members among employees of the Companies at the time of the hearing, thatmeetingsof C. I.O.members could not be held safely in view of the existing closed-shopcontract,and that an election was necessary to determine which organization the employeesdesired as their bargaining agent.All productionemployees of both Companies,in accordance with the terms of the exist-ing contract,are membersof the A. F. of L. HARDY METAL SI'ECIALTIEISi, INC.495VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Companies can best be resolved by, and we shall accordinglydirect,an election by secret ballot.Those eligible to vote in the election shall be employees in theappropriate unit who were employed by the Companies during thepay-roll period immediately preceding the date of this Direction ofElection, subject to such limitations and additions as are set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Hardy Metal Specialties, Inc., and PlasticSpecialties, Inc., New York City, within the meaning of Section 9(c) and Section 2 (6) and(7) of the Act.2.All production employees of Hardy Metal Specialties, Inc., andPlastic Specialties, Inc., New York City, excluding clerical and super-'visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDmEcTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Hardy Metal Specialties, Inc., and Plastic Specialties, Inc.,New York City, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction of Election, under the direction and supervision ofthe Regional Director for the Second Region, acting in this matteras agent forthe National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among allproduction employees of both Companies who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military service 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDor training of the United States, or temporarily laid off, but excludingclerical and supervisory employees and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by Local 1224, United Electrical, Radio & MachineWorkers of America, C. I. 0., or by Plastic Button & NoveltyWorkers Union, Local 132, International Ladies Garment WorkersUnion, A. F. of L., for the purposes of collective bargaining, or byneither.MR. EDwiN S. SMITH took no part in the consideration of theabove Decision and Direction of Election.